—Appeal from a judgment of the Supreme Court (Teresi, J.), entered June 4, 1996 in Albany County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition and remitted the matter for a new hearing.
Petitioner commenced this proceeding to challenge a determination finding him guilty of violating the prison disciplinary rule that prohibits possession of a weapon. Supreme Court dismissed the proceeding, declining to review petitioner’s contentions on the ground that the record did not include either a written or a taped transcript of the disciplinary hearing. The matter was remitted for a new hearing which ultimately resulted in a decision again finding petitioner guilty. Petitioner did not appeal from this decision either administratively or judicially. Instead, he commenced the instant appeal from Supreme Court’s judgment dismissing his CPLR article 78 proceeding seeking review of the outcome of the first disciplinary hearing. Inasmuch as a second disciplinary hearing has *640been held, petitioner’s appeal from Supreme Court’s judgment dismissing his application for review of the outcome of the first hearing is moot (see, Matter of Best v Leonardo, 194 AD2d 1018, appeal dismissed 82 NY2d 799).
Mikoll, J. P., Mercure, White, Peters and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.